Title: To Thomas Jefferson from John Shee, 17 December 1807
From: Shee, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Collector’s office Philadelphia 17th December 1807
                        
                        In the manifest of the ship Dispatch from Leghorn is mentioned a box of Wine, directed to “Thomas Jefferson
                            Esquire Washington”—I have caused it to be stored untill your pleasure shall be known respecting it. It appears to have
                            been shipped by a Mr. Fredk. H Wollaston. With the most respectful consideration, I have the honor to be
                  Sir Your obedient
                            hum Servant
                        
                            In 
                        office, Collector
                        
                    